UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 96-2491



LINDA JOY BRACEY,

                                             Plaintiff - Appellant,

          versus


JOHN MOODY, Manager, Appeals and Fair Hear-
ings, Virginia Department of Social Services,

                                              Defendant - Appellee,

          and

BOBBY RALPH, Director, Suffolk Social Services
Department,

                                                          Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. J. Calvitt Clarke, Jr., Senior
District Judge. (CA-95-1133-2)


Submitted:   June 19, 1997                  Decided:   June 26, 1997


Before WILKINS and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.
Linda Joy Bracey, Appellant Pro Se. Cheryl Anne Wilkerson, OFFICE
OF THE ATTORNEY GENERAL, Virginia Beach, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying relief on

her 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. Bracey
v. Moody, No. CA-95-1133-2 (E.D. Va. Nov. 17, 1995). We dispense

with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2